Electronically Filed
                                                      Supreme Court
                                                      SCWC-12-0000932
                                                      17-JUL-2017
                                                      02:04 PM

                          SCWC-12-0000932

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI



          STEVEN KALANI PALAMA, SUCCESSOR TRUSTEE OF THE

           PHILIP K. PALAMA, JR., REVOCABLE LIVING TRUST

                    DATED JULY 19, 1994, et al.,

        Respondents/Plaintiffs-Appellees/Cross-Appellants, 


                                vs. 


                   GILBERT MEDEIROS, SR., et al.,

         Petitioners/Defendants-Appellants/Cross-Appellees. 




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-12-0000932; CIVIL NO. 99-0050)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant/Cross-Appellee Antone         

 Medeiros’ application for writ of certiorari, filed on June 6, 

 2017, is hereby rejected. 

           DATED: Honolulu, Hawaiʻi, July 17, 2017.
                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson


                                 1